Brown, J.
We agree witb the counsel for the defendant tbat the complaint states no canse of action in bebalf of the plaintiff against the defendant. Tbe Seaboard Air Line Railway is no party to tbis action, and seeks no judgment against the defendant, and wbat rights it may have against the defendant is not for us to determine in tbis action.
It appears from the complaint tbat the Seaboard Air Line Railway replaced the wooden bridge oyer its tracks as they crossed Hillsboro Street witb a bridge of reinforced concrete, approved by the defendant’s authorities. It further appears tbat the construction of the said bridge cost the Seaboard Air Line Railway $12,496.21. Tbe plaintiff demands judgment against the defendant for the sum of $3,692.77, which it is alleged is the proportionate part of the cost of said bridge which the defendant should pay. There is no allegation in the complaint tbat the plaintiff, the city of Raleigh, paid one penny for the erection of the said concrete bridge. Upon wbat theory the plaintiff can recover when it has paid out nothing we are unable to see. Tbe entire complaint discloses clearly tbat the purpose of the action is to recover money of the defendant which was paid out by the Seaboard Air Line Railway Company.
We think the complaint fails to state a cause of action in bebalf of the plaintiff, and tbat the action was properly dismissed.
Affirmed.